Gileillan, C. J.,
dissenting. I dissent. It is clear that this crossing is, to one coming from the north, very dangerous, requiring unusual care and watchfulness to avoid trains crossing either from the east or west. This is so from buildings on each side of Section street, near the track, cutting off a view of the track during part of the time when approaching it. It is clear, also, that plaintiff was perfectly, familiar with it, as he was in the habit of crossing it frequently, and he must be supposed to have known the degree of care necessary to avoid trains. It may be assumed, though it is hard to believe, that as he came along Main street he looked to the west until the intervening buildings prevented his seeing the track, and saw no train. He may have thought he could calculate how long a train would take to reach the crossing from the farthest point west at which he could see one on the track up to the time he came to the buildings, and how long it would take him, at the rate he was driving, to pass the crossing. That, however, was not a sure precaution. Such calculations were liable to mislead, either from a train approaching more rapidly than he took into account, or his team going more slowly than he supposed; too liable to mislead to be prudently relied upon to the neglect of means that with absolute certainty would apprise him of a train coming from the west. When he came to a point forty feet from the track, he had only to look towards the west, and he would have seen the train and avoided the accident. To say that one approaches *536such a crossing with due care when he relies solely on a precaution which the best observation and reflection would have shown him might not be entirely safe, when he knows there is an infallible means to avoid danger, requiring no time nor effort, and so obvious that ninety-nine men in a hundred would instinctively — involuntarily, as it were — resort to it, confounds, as appears to me, all notions of care in approaching such a danger. I do not overlook the fact that, as he approached, greater attention was required towards the east than the west, but the turning of his attention from the east to the west for a half second would have shown him the danger when 40 feet from the track. I think he was grossly negligent.